Citation Nr: 1126562	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  03-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1958 to October 1965.

This appeal to the Board of Veterans' Appeals (BVA/Board) originated from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims of entitlement to service connection for migraine headaches, fibromyalgia, and chronic fatigue syndrome.

In May 2005, the Board issued a decision confirming the RO's denial of all three claims, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2006, during the pendency of his appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion asking the Court to vacate the Board's decision and to remand the claims for further development and readjudication in compliance with directives specified.  That same month, the Court issued an order granting the joint motion for remand and returned the case to the Board.

In June 2006, to comply with the Court's order, the Board, in turn, remanded the claims to the RO via the Appeals Management Center (AMC) to provide additional notice required by the Veterans Claims Assistance Act (VCAA) and to obtain private treatment records - rather than just a detailed treatment summary - from W.F., M.D.  After completing this additional development, the AMC issued a supplemental statement of the case (SSOC) in May 2008 continuing to deny the claims.

In August 2009, the Board issued another decision again denying all three claims, and the Veteran again appealed to the Court.  In May 2010, during the pendency of this second appeal to the Court, his attorney and VA's Office of General Counsel, representing the Secretary of VA, filed another joint motion asking the Court to again vacate the Board's decision and to remand the claims for still further development and readjudication in compliance with directives specified.  That same month, the Court issued an order granting the joint motion for remand and returned the case to the Board.  

In July 2010, to comply with the Court's order, the Board, in turn, remanded the claims to obtain private treatment records from C.L.L., M.D.  After completing this additional development, the AMC issued a SSOC in April 2011 continuing to deny the claims, so they are again before the Board.


FINDING OF FACT

The weight of the competent and credible evidence is against a finding that the Veteran developed migraine headaches, fibromyalgia or chronic fatigue syndrome either in service or as a result of his service.


CONCLUSIONS OF LAW

1.  The Veteran's migraine headaches were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  The Veteran's fibromyalgia also was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2010).

3.  As well, the Veteran's chronic fatigue syndrome was not incurred or aggravated in service and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2002, July 2006, and August 2010.  These letter informed him of the type of information and evidence required to substantiate his service-connection claims and of his and VA's respective responsibilities in obtaining this supporting evidence, and complied with Dingess as well by apprising him of the downstream disability rating and effective date elements of his claims.  So he has received all required VCAA notice.

As for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), service personnel records, private medical records and VA medical records.  It bears repeating that the Board's June 2006 remand, in part, was so the AMC could request his treatment records from his private physician, Dr. W.F.  This was the reason the Court had vacated the Board's prior decision, for failing to obtain this doctor's actual treatment records, rather than simply a detailed summary of his treatment.  The Court's May 2010 Joint Motion Remand was also to obtain private medical records, this time from Dr. L.  The Board's July 2010 remand instructed the AMC to obtain those records.  The Veteran submitted those records in August 2010.  These records were considered in the April 2011 SSOC.  38 C.F.R. § 3.159(c)(1).  The Board is therefore satisfied as to substantial compliance with its June 2006 and July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).


There are a few additional points worth discussing concerning the duty to assist.  A medical examination has not been conducted or medical opinion obtained with respect to any of the Veteran's three claims.  However, the Board finds that the evidence, which reveals that he did not have complaints (e.g., relevant symptoms) regarding any of these claimed disabilities during service, or relevant diagnoses, and no suggestion of an association between these conditions and his military service, warrants concluding that a remand for examinations and/or opinions is not necessary to decide these claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the service and post-service medical records provide no basis to grant any of these claims, and in fact provide evidence against them, the Board has no grounds for obtaining a VA examination and medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Here, though, simply stated, the standards of McLendon are not met with respect to any of the Veteran's claims.  In particular, the evidence is deficient regarding requirements (2) and (3).

Regarding McLendon requirement (2), although the Veteran is competent, even as a layman, to proclaim having experienced recurring headaches while in the military and muscle pain (i.e., fibromyalgia) and chronic fatigue, he also readily admits to not having complained about any of these conditions while in service.  And this is borne out by his STRs, which make no mention whatsoever of any relevant subjective complaints (e.g., notable symptoms) or objective clinical findings (e.g., pertinent diagnoses).  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (STRs)).  This Veteran served on active duty in the military from July 1958 to October 1965, so for the most part during the intervening years between the Korean Conflict and Vietnam War.  38 C.F.R. § 3.2.  So the majority of his service, though not all of it, was during peacetime, rather than wartime.  And for non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs."  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):
      (a)  "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.
      (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.

Here, there is no indication of any missing STRs; instead, they are complete, not incomplete.  So his lay assertions of having experienced these conditions while in service must be counterbalanced by his admission of not actually having seen anyone (doctor, etc.) regarding them while in service and, as a consequence, of not having any objective documentation of these conditions in service to support his lay assertions of same and, in turn, lend credibility, not just competency, to his lay testimony and in turn give it probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Competency must be distinguished from weight and credibility, which factual determinations are going to the probative value of evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board also has considered the Court's decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of the three claims at issue hinges on what occurred, or more precisely what did not occur, during the Veteran's military service.  In the absence of evidence of a relevant in-service disease or injury, referral of this case to obtain examinations and/or medical nexus opinions as to the etiology of his claimed disabilities would, in essence, place the examining physician in the role of fact finder.  This is the Board's responsibility.  In other words, any medical opinion providing a nexus, i.e., link between any of the Veteran's claimed disabilities and his military service necessarily would be based solely on his uncorroborated assertions regarding what supposedly occurred in service.  VA is not obligated to provide an examination or obtain an opinion in this circumstance.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Court has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  That said, other precedent cases have cautioned that the Board may not reject a supporting medical opinion solely on the rationale that it was based on the Veteran's self-reported history (rather than an objective, 

independent review of the evidence in the claims file), unless the Board rejects that self-reported history that formed the basis of the opinion as, itself, not credible.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Here, though, there is no supporting medical nexus opinion even relying on the Veteran's self-reported history, aside from the fact, as mentioned, that the Board is rejecting this self-reported history as not credible.  This in turn means that, regarding McLendon requirement (3), there is no suggestion in the current record, including from a doctor like W.F. that has had occasion to evaluate and treat the Veteran over the course of the last several years, that any of the disorders at issue might relate back to the Veteran's military service.  So even if, for the sake of argument, the Veteran satisfies McLendon requirement (2), he still does not satisfy McLendon requirement (3).

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  But referral of the claims herein at hand for examinations or obtainment of medical opinions under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A(a)(2).

II.  Whether Service connection is Warranted for Migraine Headaches

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).


The most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Here, the Veteran's VA medical records show he has been receiving treatment for migraines, so there is no disputing he has this claimed condition.  This in turn means the determinative issue is whether his migraines are somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has asserted that his migraine headaches began while he was in service.  See his representative's July 2009 statement.  As headaches generally are a condition capable of lay observation, the Veteran is competent to report that he has headaches, their onset, their frequency and any increase or decrease in their severity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the distinction between the various types of headaches may require more specialized medical knowledge than the Veteran has indicated.  Nevertheless in this case, the question at issue is the onset of the Veteran's headaches for which he is competent to report.

The Veteran's STRs are entirely unremarkable for any relevant complaints, treatment, or symptoms relating to headaches - including the reports of his June 1958 enlistment examination and September 1965 separation examination.  Of particular note, clinical evaluations of his head, neck, eyes, and vascular system were normal, as was a neurological evaluation.  And he expressly denied experiencing headaches.  Moreover, when completing a medical history questionnaire on another occasion during service, in August 1964, he again specifically denied experiencing headaches.  He also denied experiencing any eye trouble or dizziness (though he now claims to have blurred vision and nausea associated with his headaches, among other symptoms).  His military service ended in October 1965.

The first medical evidence of treatment for migraine headaches is a record from Dr. S.H., of Physicians East, dated April 1989.  At that time, the Veteran related a 25-year history of headaches, which he said were brought on by dust, cheese, bacon, chocolate, wine, and tension.  He also stated the headaches occurred on the left side of his forehead, behind his left eye, with blurred vision, dizziness, and a strange taste or smell.  He went on to state they occurred every 5 to 6 weeks and improved with sleep.  As well, he related a history of intermittent tension headaches in the bilateral temporal region.

A May 1990 treatment record questioned whether the cause of the Veteran's headaches was muscular or vascular.  In April 1991, he related that he had a change in the characteristics of his headaches, with increased severity, increased frequency, and lasting 16 to 20 hours.  In April 1992, he denied missing work due to his headaches, and he stated that he did not experience eye symptoms, nausea or vomiting, or numbness and tingling with his headaches.  The assessment was tension headaches.  But in late 1992, 1993, and 1994, he complained of more frequent headaches, behind his left eye in the left temporal region, which he said caused nausea and vomiting.  And the diagnoses were tension/vascular headaches and migraine headaches.

A vascular headache again was the diagnosis in April 1994.  In July 1994 the Veteran was involved in a motor vehicle accident, which increased the severity and frequency of his headaches.

The treatment records from C.L.L., M.D. from August 1994 to August 1995, which were obtained pursuant to the May 2010 Court order, contain testing and treatment but no other etiology besides a July 1994 motor vehicle accidents.  An August 1994 treatment record states that the Veteran was seen for neurological consultation for chief complaint of headache, dizziness and nausea which began after a motor vehicle accident.  He reported chronic migraine headache for years always worse on the left than the right.  He reported severe daily headaches since a July 1994 motor vehicle accident.  

An October 1995 treatment record from W.F., M.D. states that the Veteran presents a complicated case of a lifelong history of migraine headaches.  The migraine headaches have been exacerbated following a motor vehicle accident.  He also seems to have a daily headache component that may be related to some rebound headaches.  There was also some indication of a closed head injury with cognitive dysfunction found on the neuropsyche tests.  

In 1996, the Veteran's headaches were improved with medication, but he complained of having a few days with a lack of energy, malaise, and easy fatigability.  He continued to receive treatment for vascular headaches throughout 1999.

At annual physical examinations in April 2001 and April 2002, the Veteran was again diagnosed with vascular headaches, among other conditions.

Interestingly, though, contemporaneous VA medical records dated from October 2001 to November 2002 indicate the Veteran had a neurological consultation in December 2001, at which time he reported a history of migraine headaches since age 5, with diplopia, blurred vision, and dysarthria, progressing to a severe left retro-orbital headache, photophobia, nausea, and vomiting.  He also reported that brain imaging was normal.  Neurological examination was negative for cortical abnormalities, etc.  His cranial nerves had sharp fundi bilaterally, and his coordination and gait were normal.  The diagnostic impression was long history of intractable migraine headaches.  A February 2002 record also indicates he had a history of migraine headaches, among other conditions.

A January 2003 letter from W.F., M.D., indicates he had treated the Veteran since October 1995 for intractable migraine headaches, among other conditions such as a complex regional pain syndrome involving the neck and right shoulder girdle.  Dr. F also stated that, despite an extensive work-up, no etiology was found for the Veteran's pain, but that his treatment had stabilized.  Dr. F indicated the Veteran's headaches occurred about every 3 days and were disabling, and that he had soft tissue pain along with his migraine headaches.  Pursuant to the Court order (vacating the Board's prior decision), and the Board's June 2006 remand (implementing the directives of that Court order), VA was able to additionally obtain Dr. F's actual treatment records - not just the summary of this treatment discussed in the January 2003 letter.  And the treatment records bear out all that Dr. F mentioned in his summary letter.

At a March 2005 VA treatment visit, the Veteran that reported that he had a head injury in-service where his drill sergeant hit him in the back of the head because he could not march.  He reported that he had short-term memory loss and headaches following the incident but stated that he never received treatment.  He stated that he did not know if his migraines can be attributed to this.  He also reported a closed-head injury in a head on collision in 1993 and that he has suffered some short-term memory loss and thinks this is where his migraine headaches may have developed.

So on the one hand, the Veteran has related his migraine headaches back to his military service (when he indicated a 25-year history to Dr. S.H. in April 1989, meaning since 1964, so while he was in service).  He has reported the migraines beginning following the July 1994 motor vehicle accident (see March 2005 VA treatment record) .  He has reported that he has had migraine headaches for years. (see August 1994, Dr. C.L.L.).  He has reported a lifelong history of migraine headaches.  (see October 1995, Dr. W.F.) At other times such as during the more recent December 2001 neurological consultation, has stated he had migraine headaches since a child at age 5, so well before he began his military service. Notably, he has not mentioned to a medical professional in twenty years of treatment that he was in the military when his migraine headaches began.  The Board finds that the Veteran's circumstances, especially to the extent that they differed from his normal circumstance such as military service, when his headaches began would have been relevant information to share with a medical professional and the absence of any reference to his military service in this context is significant.


As there was no notation of headaches during the Veteran's June 1958 military entrance examination, it is presumed he did not have this condition when entering service the following month, in July 1958.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).  Further in this regard, the Court has held on multiple occasions that lay statements by a Veteran concerning a pre-existing condition, alone, are insufficient to rebut the presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

The Board also sees there is no competent medical evidence suggesting the Veteran's migraine headaches pre-date his military service.  See id.

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service beyond its natural progression.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.")  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Here, there simply is not the required clear and unmistakable evidence to rebut the presumption of soundness at service entrance because the only evidence of headaches pre-existing the Veteran's military service comes in the way of his personal statement to this effect during his December 2001 neurological evaluation.  And that alone, as mentioned, is not enough to rebut this presumption.

But, by the same token, there still has to be probative medical or other (i.e., lay) evidence causally relating his headaches to his military service or, at the very least, indicating he began experiencing them while in service.  And although his statement that he has had these headaches since his childhood, age 5, is not the type of clear and unmistakable evidence needed to rebut the presumption of soundness at service entrance, it is nonetheless evidence - especially regarding his credibility, to be considered in determining whether he instead began experiencing the headaches while in service, as he at other times alleged, or that they are otherwise attributable to his service.  The mere fact that he has wavered on when he began experiencing the headaches is reason enough to question his credibility on their time of inception as it concerns his military service - especially since, as mentioned (and even he now readily acknowledges), he did not complain of any headaches while in service, much less receive any evaluation, treatment or a pertinent diagnosis.  See, e.g., Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran, long after the fact, especially when unsubstantiated); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a showing of interest, bias or inconsistent statements can impeach the credibility of a witness), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (while interest in the outcome of a proceeding "may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  Because he has inconsistently asserted that his migraines began either at 5 years old, during service, at some point after service or following the July 1994 motor vehicle accident, the Board finds his statements regarding the onset of his migraines - both before, during and after service, are not credible.  

As headaches are a condition that is capable of lay observation, the Veteran could prove the onset of his headaches, particularly the onset of his migraine headaches in service, with credible lay statements as to their onset.  However as the Board is finding that the Veteran has reported the onset of his headaches inconsistently throughout the medical record and notably has never mentioned his headaches in the context of his military service, the Board does not find that his lay statements are credible.  As these lay statements are competent but not credible, the Board finds that they have no probative value.

And absent any supporting lay evidence regarding the onset of the headaches, there is no competent medical evidence to otherwise attribute the headaches to the Veteran's military service.  The first competent medical evidence of record regarding his headaches is in his private treatment records from Dr. S.H., dated in April 1989, so over 23 years after the Veteran's discharge from service.  The Veteran mentioned a 25-year history of headaches to Dr. S.H., meaning dating back to his military service, but for the reasons already discussed, the Board does not find this reported history to be credible.  This is especially true since the Veteran did not complain of headaches while in service.  Indeed, to the contrary, he expressly denied experiencing any headaches on more than one occasion when examined in service, including during his last two years of service (1964 and 65).  See Struck v. Brown, 9 Vet. App. 145 (1996).  And the lapse of some two and a half decades between the conclusion of his service and the first documented complaint of migraine headaches in 1989 provides further probative evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).

And so, the Board finds that the probative evidence of record does not establish that the Veteran's migraine headaches date back to his military service or are otherwise attributable to his military service.  38 C.F.R. § 3.303(d).  And since, for the reasons and bases discussed, the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Whether Service Connection for Fibromyalgia is Warranted

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  Here, an April 2001 examination report from a private physician, Dr. S.H., provides the required diagnosis of fibromyalgia.  So there is no disputing the Veteran has this claimed condition or, at the very least, the type of symptoms commonly associated with it.  Consequently, the determinative issue is whether this condition is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the Veteran asserts that his fibromyalgia is related to his military service in that it is secondary to his migraine headaches.  See his representative's July 2009 statement.  But the migraine headaches are not a service-connected disability (for the reasons and bases just discussed).  So even if the record supported this assertion regarding this etiological relationship between these two disorders - the migraine headaches and fibromyalgia - there still is no basis for granting service connection for the fibromyalgia inasmuch as the claimed underlying precipitant, namely, the migraine headaches, have not been causally or etiologically related to the Veteran's military service.  38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).  Moreover, lacking the necessary medical training and expertise, the Veteran and his representative are not competent, themselves, to relate the fibromyalgia to the migraine headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further concerning the etiology of the fibromyalgia and its associated symptoms, an October 1995 letter from Dr. W.F. attributes the Veteran's "chronic soft tissue pain syndrome involving the neck, right arm and shoulder" to the exacerbation of his migraine headaches - which Dr. W.F., in turn, attributes to injuries the Veteran sustained in a 1994 motor vehicle accident.  So, while there is indeed competent medical evidence supporting the Veteran's and his representative's assertion that the fibromyalgia is secondary to the migraine headaches, it is ultimately probative evidence against the claim because it, in turn, relates the exacerbation of the migraine headaches (and resulting fibromyalgia that followed) to an intercurrent event that has occurred long since the Veteran's military service ended - namely, a motor vehicle accident.  

Similarly, Dr. S.H. attributed the Veteran's fibromyalgia to his right neck and shoulder pain following the 1994 motor vehicle accident.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  See also Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Veteran's STRs do not mention any complaints that may be associated with fibromyalgia, much less contain a relevant diagnosis so as to suggest the fibromyalgia may have predated the 1994 motor vehicle accident and resulting exacerbation of the migraine headaches.  This, too, is probative evidence against this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  There also is no other competent medical evidence, including from Drs. W.F. and S.H., suggesting a relationship or correlation between the Veteran's fibromyalgia and his military service that ended many years, indeed decades, ago.

And so, the Board finds that the record does not establish that the Veteran's fibromyalgia is attributable to his military service - either directly or as secondary to a service-connected disability.  Instead, for the reasons and bases discussed, the preponderance of the evidence is against his claim, so there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Whether Service Connection is Warranted for Chronic Fatigue Syndrome

Again, as explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  

While it is unclear whether the Veteran has chronic fatigue syndrome, per se, his private treatment records from Dr. S.H. note persistent complaints of malaise and fatigue/premature fatigability, beginning in March 1989, so over 23 years following the conclusion of the Veteran's military service.  He also had relevant complaints and diagnoses in 1996, 2000 and 2001 of lack of energy, malaise, and easy fatigability.  But he did not serve in the Southwest Asia Theater of Operations during the Persian Gulf War, rather, much earlier from 1958 to 1965, so partly during the Korean Conflict.  He therefore is not alleging the type of chronic fatigue syndrome contemplated by the statutes and regulations pertaining to undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Only if he had that type of contemplated disability would he not in turn need medical nexus evidence linking the disability to his military service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  And although, as earlier conceded, lay persons are competent to report objective signs of illness (such as always being or feeling tired or fatigued), mere symptoms, alone, without a diagnosed or identifiable underlying malady or condition (outside the context of a claim for undiagnosed illness), do not, in and of themselves, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (indicating that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  See also Evans v. West, 12 Vet. App. 22, 31-32 (1998).

However, setting aside the question of whether the Veteran has the required current diagnosis of chronic fatigue syndrome, the Board finds that the competent medical evidence of record does not establish that his symptoms, as might relate to chronic fatigue syndrome, without regard to a specific diagnosis, are in any event associated with his military service; and this, in and of itself, is sufficient reason to deny his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Just like his claimed fibromyalgia, the Veteran asserts that his chronic fatigue syndrome is related to his military service in that it is secondary to his migraine headaches.  See his representative's July 2009 statement.  But, again, the migraine headaches are not a service-connected disability (for the reasons and bases the Board already discussed).  So, even if the record supported this assertion regarding this etiological relationship between the chronic fatigue syndrome and migraine headaches, it still ultimately would serve as evidence against the claim for chronic fatigue syndrome inasmuch as the migraine headaches - the precipitant, have not been linked to the Veteran's military service.  38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 (1998).

Concerning any possible direct (as opposed to secondary) relationship between his chronic fatigue syndrome and his military service, the Veteran's STRs are unremarkable for any in-service complaints of or treatment for symptoms as might related to chronic fatigue syndrome.  This is probative evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  Furthermore, as mentioned, his private treatment records from Dr. S.H. note malaise and fatigue beginning in March 1989 - so over 23 years following the conclusion of the Veteran's military service.  The Federal Circuit Court has determined that such a lengthy lapse of time between the alleged events in service and the initial manifestation of the claimed condition after service is a factor for consideration in deciding whether the current condition relates back to service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Nor is there any other competent medical evidence suggesting a relationship between the Veteran's asserted chronic fatigue syndrome and his military service.

And so, the Board finds that the record does not establish that the Veteran has chronic fatigue syndrome attributable to his military service - either directly or as secondary to a service-connected disability.  Instead, for the reasons and bases discussed, the preponderance of the evidence is against his claim, in turn meaning there is no reasonable doubt to resolve in his favor, and his claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for service connection for migraine headaches is denied.

The claim for service connection for fibromyalgia is denied.

The claim for service connection for chronic fatigue symptom is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


